Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed May 14, 2021. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new Fukumoto and Yao references are used with the previous Kadokura reference for new grounds of rejection of claim 1 as shown below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kadokura (EP 2163202 A1, published March 17, 2010) in view of Fukumoto et al. (US 8740796 B2, published June 3, 2014) and Yao et al. (CN 106388867 A, published February 15, 2017), hereinafter referred to as Kadokura, Fukumoto, and Yao, respectively.
Regarding claim 1, Kadokura teaches an ultrasound system for acquiring a sequence of ultrasound image data sets for the detection of an atheroma in an individual (see pg. 31, col. 60, para. 0303, lines 5- 9 - "The ultrasonic diagnostic apparatus according to the present invention is also preferably usable to measure the elasticity characteristic of a blood vessel wall in order to discover an arteriosclerosis lesion or to prevent arteriosclerosis."), comprising: 
a transducer (Fig. 1, ultrasonic probe 13) configured to direct ultrasound signals towards a vessel of interest (Fig. 1, blood vessel 3) and surrounding tissue (Fig. 1, extravascular tissue 1) AND to detect corresponding echo signals from the vessel of interest and surrounding tissue (see pg. 6, col. 16, para. 0066 - "An ultrasonic probe 13 is supported so as to be in close contact with a body surface 2 of a test subject and transmits an ultrasonic wave (acoustic line) to the inside of a tissue of a biological body, which encompasses an extravascular tissue 1 and a blood vessel 3, using one or a plurality of ultrasonic transducers. The extravascular tissue 1 is formed of fat, muscle or the like. The transmitted ultrasonic wave is reflected or scattered by the blood vessel 3 or blood 5, and a part thereof returns to the ultrasonic probe 13 and is received as an echo."); 
processing circuitry (Fig. 43, control section 323, probe control section 325) that is configured to execute program instructions (Fig. 43; see pg. 31, col. 60, para. 0302, lines 14-16 - "The control processing described above using, for example, the flowcharts in the attached figures may be realized by a program executable by a computer.") to: 
produce ultrasound image data (Fig. 42, tomogram 354 of blood vessel 351, extravascular tissue 352, and blood vessel lumen 353 displayed) from the detected echo signals and analyze the image data (Fig. 1; see col. 18, para. 0075, lines 2-6 - "When the adjustment of the positional relationship is completed, the ultrasonic diagnostic apparatus 11 transmits an ultrasonic wave again to the inside of the tissue of the biological body to perform analyses and calculations on a receiving signal by the received echo."); 
control a user interface (Fig. 42, user interface 324) that indicates a direction to change the position or orientation of the transducer (Fig. 34, probe control section 325) to position the vessel of interest in a desired location in the image data (Fig. 34; see pg. 24, col. 45, para. 0235, lines 33-39 - "The ultrasonic diagnostic apparatus 401 also includes a user interface 324 for allowing the user to issue an instruction to the ultrasonic diagnostic apparatus 401 and a control section 323 formed of a microcomputer or the like for controlling these elements based on the instruction from the user interface 324."; see pg. 5, col. 8, para. 0041, lines 22-23 - "The driving device may change the position of the transducer in a plurality of directions..."); 
store a sequence of ultrasound image data (Fig. 5, calculation data storage section 20) where the location of the vessel of interest is in the desired location in the image data (Fig. 5; see pg. 12, col. 22, para. 0099, lines 39-43 - "In addition, by connecting 
Kadokura does not explicitly teach: 
detecting corresponding echo signals from the constituent layers of the vessel of interest and surrounding tissue; AND
automatically identifying the vessel of interest and determining a location of the vessel of interest in the image data. 
Whereas, Fukumoto, in the same field of endeavor, teaches detecting corresponding echo signals from the constituent layers of the vessel of interest and surrounding tissue (Fig. 9; see col. 2, lines 29-35, 56-58 – “…an intensity distribution generating section, which generates an echo intensity distribution in a depth direction with respect to a vascular wall based on the echo signal; a template generating section, which generates a template for use to detect a boundary based on another template that has been provided in advance to represent a reference pattern of the echo intensity distribution…The at least three regions may be arranged in order, and the variable-length region may be the middle one of the at least three regions…The low-echo tissue region may correspond to a blood flow region and the high-echo tissue region may correspond to the adventitia wall of a blood vessel and a body tissue. The variable-length region may correspond to an intima media region of the blood vessel.” So the echo intensity distribution corresponds to different layers of a blood vessel). 
Whereas, Yao, in the same field of endeavor, teaches automatically identifying the vessel of interest and determining a location of the vessel of interest in the image data (see pg. 5, para. 8 – “…it can automatically determine the size and position of the ROI frame in the current B-mode image and automatically identifying blood vessel intima-position in the ROI frame…”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Kadokura, by having the system:
detect corresponding echo signals from the constituent layers of the vessel of interest and surrounding tissue, as disclosed in Fukumoto; AND
automatically identifying the vessel of interest and determining a location of the vessel of interest in the image data, as disclosed in Yao.
One of ordinary skill in the art would have been motivated to make this modification in order:
to detect the lumen boundary and the adventitia boundary correctly and measure the IMT accurately without solely depending on the magnitudes of echo intensity variations on the lumen and adventitia sides, as taught in Fukumoto (see col. 2, lines 1-5); AND 
to not require the user to manually determine the size and position of the ROI frame in the current B-mode, and to simplify the operation process, improving disease diagnosis efficiency, as taught in Yao (see pg. 5, para. 8).  
Furthermore, regarding claim 4, Kadokura further teaches wherein the user interface includes indicators (see col. 35, lines 10-14 - "The operation section is operated by the user to output a control signal for changing the position or orientation of the transducer within the ultrasonic probe. The position of the transducer varies based on the control signal.") to move the ultrasound probe in the left/right (Fig. 26, x-direction), up/down directions (Fig. 26, y-direction) as well as indicators to change the pitch (Fig. 26, rotation around x-direction) and roll (Fig. 26, rotation around y-direction) of the ultrasound transducer (see pg. 5, col. 8, para. 0041 - "The driving device may change the position of the transducer in a plurality of directions among a first direction parallel to the surface of the biological body, a second direction which is parallel to the surface of the biological body and is perpendicular to the first direction, a third direction which is perpendicular to both of the first direction and the second direction, a first rotation direction having an axis extending along the first direction as the center of rotation, a second rotation direction having an axis extending along the second direction as the center of rotation, and a third rotation direction having an axis extending along the third direction as the center of rotation."; see pg. 5, col. 8, para. 0045, 
Furthermore, regarding claim 5, Kadokura further teaches wherein the processor is configured to execute program instructions to analyze an ovalness of the vessel of interest in the ultrasound image data and to control the user interface such that the vessel of interest has a minimal ovalness and is positioned at or near a center of the ultrasound image (see pg. 23, col. 43, para. 0225, lines 1-3 - "By the processing of steps S40 through S42, the adjustment is made such that the ultrasonic wave is incident on the blood vessel perpendicularly."; see Figs. 9-10 - move the transducer to where the cross section of the vessel has minimal ovalness by finding the maximum intensity of the reflected ultrasonic wave; see Fig. 33 for steps S40 to S42). 
Furthermore, regarding claim 6, Kadokura further teaches wherein the processor is configured to control the user interface such that the vessel of interest is in a desired location in the image data and to control the user interface to instruct a user to move the ultrasound probe along a length of the vessel of interest such that ultrasound image data with the vessel of interest in a desired location in the image data are stored for the length of the vessel (Fig. 28; Fig. see pg. 20, col. 37, para. 0185, lines 34-41 - "...the transducer 30 may be moved in the longer axis direction of the blood vessel 3 and the above operation may be performed at the post-movement position. In this way, while the central position of the blood vessel 3 is specified along a certain length range of the blood vessel 3 in the longer axis direction thereof, the elasticity characteristic can be accurately measured at each of the positions."). 

Furthermore, regarding claim 9, Kadokura further teaches wherein the processing circuitry is further configured to execute instructions to identify a vessel of interest (see pg. 31, col. 60, para. 0302, lines 20-25 - "A part or all of the elements included in the ultrasonic diagnostic apparatus are realized as a general purpose processor (semiconductor circuit) for executing the computer program, or as a dedicated processor having such a computer program and a processor in an integrated form.") by one or more of: 
a vessel wall pulsatility (Fig. 50; see pg. 4, col. 5, para. 0025, lines 22-26 - "Portion (a) and (b) of FIG. 50 schematically show the locations of a probe and a blood vessel 651 for analyzing the motion of the wall of an artery blood vessel (hereinafter, referred to simply as the "blood vessel") using an ultrasonic diagnostic apparatus."); 
a vessel diameter (see pg. 15, col. 27, para. 0128, lines 44-48 - "...the processing of obtaining the reflection intensity by moving the transducer 30 within the movable range D is applicable to measure other parameters, for example, the shape or the diameter of the bloodvessel 3."); AND 
elastic properties of the vessel (see Abstract, para. 1, lines 4-5 - "...a cross section of the blood vessel for measuring an elasticity characteristic is provided.").
The motivation for claims 4-7 and 9 was shown previously in claim 1.

Claims 2, 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kadokura in view of Fukumoto and Yao, as applied to claim 1 above, and further in view of Bjaerum et al. (US 20170090571 A1, published March 30, 2017), hereinafter referred to as Bjaerum. 
Regarding claim 2, Kadokura in view of Fukumoto and Yao teaches all of the elements as disclosed in claim 1 above. 
Kadokura in view of Fukumoto and Yao does not explicitly teach wherein the user interface is located on a video monitor on which ultrasound images are displayed. 
Whereas, Bjaerum, in the same field of endeavor, teaches wherein the user interface is located on a video monitor on which ultrasound images are displayed (Fig. 2; see Abstract - "...displaying the image on a touch sensitive display, and during user touching of the displayed image..."). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface, as disclosed in Kadokura in view of Fukumoto and Yao, by having the user interface located on the ultrasound system image monitor display, as disclosed in Bjaerum. One of ordinary skill would have been motivated to make this modification in order to combine the video monitor and user interface to have the user more easily understand and evaluate the ultrasound image displayed, as taught in Bjaerum (see Abstract). 
Furthermore, regarding claim 8, Bjaerum further teaches wherein the user interface consists of a device for producing one or more audible, tactile, or visual cues that is integrated into the transducer (see pg. 7, col. 2, para. 0043 - "...the controller of the imaging system may output the tactile feedback via the display based on data acquired by a medical imaging probe."; see Fig. 3, label 312 - "Output tactile feedback via display based on data used to generate the image (FIG. 4)"; see Fig. 4, label 404 - "Adjust tactile feedback based on system operating conditions"). 
The motivation for claim 8 was shown previously in claim 2.

Kadokura in view of Fukumoto and Yao does not explicitly teach wherein the processing circuitry is configured to execute instructions to continuously and automatically set optimal transmit and receive parameters such as one or more of frequency, bandwidth, focus, gain, depth, steering angle, and dynamic range by analyzing the position of the identified vessel of interest in the image data. 
Whereas, Bjaerum, in the same field of endeavor, teaches wherein the processing circuitry is configured to execute instructions to continuously and automatically set optimal transmit and receive parameters such as one or more of frequency, bandwidth, focus, gain, depth, steering angle, and dynamic range by analyzing the position of the identified vessel of interest in the image data (Fig. 2, user selectable elements 220-228 (depth, gain, frequency, focal position, and auto optimize elements, respectively); see pg. 5, col. 2, para. 0031 - "Touching the user selectable element 228 (in one embodiment the "Auto optimize" user selectable element 228) may cause the system controller to automatically adjust one or more imaging parameters."). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing unit to identify a vessel of interest, as disclosed in Kadokura in view of Fukumoto and Yao, by setting the controller to automatically adjust the imaging parameters of the ultrasound system, as disclosed in Bjaerum. One of ordinary skill in the art would have been motivated to make this modification in order to optimally identify the vessel by decreasing image processing time through reducing the manual adjustment of the parameters. 
Furthermore, regarding claim 13, Bjaerum further teaches wherein the processing circuitry is further configured to execute instructions to control the user interface to guide the operator using Doppler effect based signal analyses methods for detecting flow and estimating its direction in the vessel 
The motivation for claim 13 was shown previously in claim 10.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kadokura in view of Fukumoto and Yao, as applied to claim 1 above, and further in view of Chen et al. (US 6139496 A, published October 31, 2000), hereinafter referred to as Chen. 
Regarding claim 3, Kadokura in view of Fukumoto and Yao teaches all of the elements as disclosed in claim 1 above. 
Kadokura in view of Fukumoto and Yao does not explicitly teach wherein the user interface is located on the ultrasound transducer. 
Whereas, Chen, in the same field of endeavor, teaches wherein the user interface is located on the ultrasound transducer (Fig. 2, probe assembly 212 with an operator interface 213; see col. 3, lines 33-36 - "A probe assembly constructed according to the present invention includes an operator interface and a sensor head both of which are structurally integrated within a compact housing according to a predetermined spatial relationship."). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface, as disclosed in Kadokura in view of Fukumoto and Yao, by having the user interface located on the ultrasound transducer, as disclosed in Chen. One of ordinary skill would have been motivated to make this modification in order to combine the ultrasound transducer probe and the user interface to easily view the displayed image while positioning the probe at the same time, as taught in Chen (see col. 3, lines 6-10).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kadokura in view of Fukumoto, Yao, and Bjaerum, as applied to claim 10 above, and further in view of Nakazato et al. (JP 2008161220 A, published July 17, 2008), hereinafter referred to as Nakazato. 
Regarding claim 11, Kadokura in view of Fukumoto, Yao, and Bjaerum teaches an ultrasound system wherein the processing circuitry is configured to execute instructions to continuously and automatically set optimal transmit and receive parameters such as one or more of frequency, bandwidth, focus, gain, depth, steering angle, and dynamic range by analyzing the position of the identified vessel of interest in the image data, as disclosed in claim 10 above. 
Kadokura in view of Fukumoto, Yao, and Bjaerum does not explicitly teach wherein the transducer is configured to:
mechanically wobble or 
to acquire multiple sequential sets of image data in real-time; AND 
the processing circuitry is configured to execute instructions to apply multiple cut planes through a volume and to identify optimal cut planes over length of the vessel to minimize vessel lumen area brightness, maximize vessel wall brightness, or maximize the contrast between vessel wall and lumen. 
Whereas, Nakazato, in the same field of endeavor, expressly teaches teach wherein the transducer is configured to:
acquire multiple sequential sets of image data in real-time (see para. 0095, lines 3-4- "...an ultrasonic diagnostic apparatus (real-time) using a two-dimensional array probe..."); AND  
the processing circuitry is configured to execute instructions to apply multiple cut planes through a volume and to identify optimal cut planes over length of the vessel to minimize vessel lumen area brightness, maximize vessel wall brightness, or maximize the contrast between vessel wall and lumen (see para. 0015, lines 4-10, 15-19 - "...a unit that sets a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing circuitry to automatically adjust the imaging parameters of the ultrasound system, as disclosed in Kadokura in view of Fukumoto, Yao, and Bjaerum, by having the transducer acquire multiple sequential image data sets in real-time, and having a processing unit that optimally cut planes along the length of the vessel to identify the maximum brightness point of the vessel wall, as disclosed in Nakazato. One of ordinary skill in the art would have been motivated to make this modification in order to acquire the image data sets of the optimally cut planes of the vessel, and to guide the user in real-time to optimally diagnose a malignant site within an extracted region, as taught in Nakazato (see pg. 11, para. 0060).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kadokura in view of Fukumoto, Yao, Bjaerum, and Nakazato, as applied to claim 11 above, and further in view of Lewis (US 8491484 B2, published July 23, 2013), hereinafter referred to as Lewis. 
Regarding claim 12, Kadokura in view of Fukumoto, Yao, Bjaerum, and Nakazato teaches the ultrasound system wherein the transducer acquire multiple sequential image data sets in real-time, and 
Kadokura in view of Fukumoto, Yao, Bjaerum, and Nakazato does not explicitly teach wherein the processing circuitry is further configured to execute instructions to acquire one or more forward-looking images and to control the user interface to guide the operator using one or more of the forward-looking images. 
Whereas, Lewis, in the same field of endeavor, teaches wherein the processing circuitry is further configured to execute instructions to acquire one or more forward-looking images and to control the user interface to guide the operator using one or more of the forward-looking images (see col. 3, lines 17-20 - "This forward looking capability allows a physician or other user to image the interior of a blood vessel prior to advancing an imaging catheter into or near to the area of interest."; Fig. 8; see col. 6, lines 25-28 - "Image processing system 806 is configured to process the image data collected by imaging devices 103 and/or 303 within guidewire 102 and display the resulting images for the user."). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer acquire multiple sequential image data sets in realtime, and a processing unit that optimally cut planes along the length of the vessel to identify the maximum brightness point of the vessel wall, as disclosed in Kadokura in view of Fukumoto, Yao, Bjaerum, and Nakazato, by having the processing unit image the vessel before guiding the user to advance the transducer to the region of interest in the vessel, as disclosed in Lewis. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate navigation through the blood vessel to find and diagnose the occlusion, as taught in Lewis (see col. 6, lines 38-48).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kadokura in view of Fukumoto, Yao, and Bjaerum, as applied to claim 13 above, and further in view of Pedersen et al. (US 20090306509 A1, published December 10, 2009), hereinafter referred to as Pedersen. 
Regarding claim 14, Kadokura in view of Fukumoto, Yao, and Bjaerum teaches an ultrasound system wherein the processing circuitry is further configured to execute instructions to control the user interface to guide the operator using Doppler effect based signal analyses methods for detecting flow and estimating its direction in the vessel of interest, as disclosed in claim 13 above. 
Kadokura does not explicitly teach wherein the transducer includes a spatial position tracking device to enable monitoring transducer translation and rotation along three orthogonal axes. 
Whereas, Pedersen, in the same field of endeavor, expressly teaches wherein the transducer includes a spatial position tracking device to enable monitoring transducer translation and rotation along three orthogonal axes (Fig. 1, position sensor 25, angle sensor 28; Fig. 2; see pg. 4, col. 2, para. 0037 - "...at least one position sensor 25 operates so as to acquire position data along all three translational degrees of freedom (shown in FIG. 2 as orthogonal axes 40, 42, 44), but the angular sensors are optional."; see pg. 6, para. 0051 - "Registration processor 30 references the changes in position and orientation data relative to initial position and orientation coordinates 68 at a starting time."). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing unit to use spectral Doppler signal analyses methods to guide the user for detecting flow in the vessel, as disclosed in Kadokura in view of Fukumoto, Yao, and Bjaerum, by adjusting and monitoring the transducer's position and angle, as disclosed in Pederson. One of ordinary skill in the art would have been motivated to make this modification in order to improve ultrasound scanning accuracy by reducing or eliminating variations in the scanning process, as taught in Pedersen (see pg. 2, col. 2, para. 0018).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kadokura in view of Fukumoto, Yao, Bjaerum, and Pedersen, as applied to claim 14 above, and further in view of Haque (US 20150055846 A1, published February 26, 2015), hereinafter referred Haque. 
Regarding claim 15, Kadokura in view of Fukumoto, Yao, Bjaerum, and Pedersen teaches an ultrasound system wherein the transducer includes a spatial position tracking device to enable monitoring transducer translation and rotation along three orthogonal axes, as disclosed in claim 14. 
Kadokura in view of Fukumoto, Yao, Bjaerum, and Pedersen does not explicitly teach wherein the processing circuitry is further configured to execute instructions to identify a bifurcation of the vessel of interest by skeletonizing the vessel of interest before and after a bifurcation point in the vessel. 
Whereas, Haque expressly teaches wherein the processing circuitry is further configured to execute instructions to identify a bifurcation of the vessel of interest (Fig. 4, BP bifurcation point of blood vessel) by skeletonizing the vessel of interest (Fig. 4, TR tree bone of blood vessel) before and after a bifurcation point in the vessel (see pg. 3, col. 2, para. 0049 - "...the vascular portion structure detection unit 4 performs skeleton processing (three-dimensional thinning processing) on the smoothing-processed MR vascular image VMR and US vascular image VUS. It is thus possible to obtain "vascular tree bones" in which only axes of blood vessels along their running directions are represented in linear form like tree bifurcation bones."; see pg. 3, col. 2, para. 0050, lines 1-7 - "...the vascular portion structure detection unit 4 detects one or more vascular bifurcation points at the MR vascular tree bone TRMR and the US vascular tree bone TRUS. Specifically, as shown in FIG. 4, the vascular portion structure detection unit 4 sets as an analysis area Al, an area of a prescribed size, including points on bifurcation bones of a vascular tree bone TR, along the bifurcation bones thereof."; see Fig. 4 - TR (tree bone of vessel), BP (bifurcation point of vessel), Al (analysis area surrounding BP of vessel); see Fig. 9 - S3 "Extract MR/US Vascular Tree Bone", S4 "Detect MR/US Vascular Bifurcation"). 
. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kadokura in view of Fukumoto and Yao, Bjaerum, Pedersen, and Haque, as applied to claim 15 above, and further in view of Sui (US 20130046168 A1, published February 21, 2013), hereinafter referred to as Sui. 
Regarding claim 16, Kadokura in view of Fukumoto and Yao, Bjaerum, Pedersen, and Haque teaches an ultrasound system wherein the processing circuitry is further configured to execute instructions to identify a bifurcation of the vessel of interest by skeletonizing the vessel of interest before and after a bifurcation point in the vessel, as disclosed in claim 15 above. 
Kadokura in view of Fukumoto and Yao, Bjaerum, Pedersen, and Haque does not explicitly teach wherein the processing circuitry is further configured to execute instructions to register a cardiac cycle temporally using one or more of a vessel wall pulsatility, blood flow vessel velocity temporal profile, or signals from an external heart rate monitor. 
Whereas, Sui, in the same field of endeavor, expressly teaches wherein the processing circuitry is further configured to execute instructions to register a cardiac cycle temporally using one or more of a vessel wall pulsatility, blood flow vessel velocity temporal profile, or signals from an external heart rate monitor (see pg. 2, col. 2, para. 0017, lines 6-11 - "Then, the image data may be sorted according to their temporal position with respect to the cardiac cycle which may be determined either by a timing device, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing unit to skeletonize the vessel and identifying its bifurcation point, as disclosed in Kadokura in view of Fukumoto and Yao, Bjaerum, Pedersen, and Flaque, by sorting of the image data sets of the blood vessel with respect to the cardiac cycle in time, as disclosed in Sui. One of ordinary skill in the art would have been motivated to make this modification in order to illustrate or quantify the change of the shape and size of plaque, as taught in Sui (see pg. 6, col. 1, para. 0069). 
Furthermore, regarding claim 17, Sui further teaches wherein the processing circuitry is further configured to execute instructions to align the image data sets temporally within the cardiac cycle (see pg. 2, col. 2, para. 0017 - "Then, the image data may be sorted according to their temporal position with respect to the cardiac cycle which may be determined either by a timing device, such as an ECG, or by signal processing. This process results in a series of carotid volumes spaced throughout the cardiac cycle."; Fig. 9; see pg. 7, col. 2, para. 0085 - "After grouping the images so as to comprise images at spatially separated intervals (step 240), for the same place in the cardiac cycle, the images may be further analyzed."). 
The motivation for claim 17 was shown previously in claim 16.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kadokura in view of Fukumoto and Yao, Bjaerum, Pedersen, Haque, and Sui, as applied to claim 16 above, and further in view of Liang et al. (US 7356367 B2, published April 8, 2008), hereinafter referred to as Liang. 
Regarding claim 18, Kadokura in view of Fukumoto and Yao, Bjaerum, Pedersen, Flaque, and Sui teaches wherein the processing circuitry is further configured to execute instructions to register a cardiac 
Kadokura in view of Fukumoto and Yao, Bjaerum, Pedersen, Haque, and Sui does not explicitly teach wherein the processing circuitry is further configured to execute instructions to compare a currently acquired image data set to a previously acquired image data set to control the user interface. 
Whereas, Liang, in the same field of endeavor, teaches wherein the processing circuitry is further configured to execute instructions to compare a currently acquired image data set to a previously acquired image data set to control the user interface (Fig. 3, label 335 - "Determine suspect region in second image data based on control point and first image data"; see col. 3, lines 29-31 - "In this case, a bifurcation point in the arterial structure can be selected as the control point."; see Abstract - "Once the image data sets are registered, the registered first image data and at least second image data can be fused into a common display data set. The multiple image data sets have different and complimentary information to differentiate the structures and the functions in the region..."). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing unit to align the image data sets temporally within the cardiac cycle, as disclosed in Kadokura in view of Fukumoto and Yao, Bjaerum, Pedersen, Flaque, and Sui, by using the bifurcation point of the blood vessel to optimize comparing the first image data set and the second image data set of the blood vessel, as disclosed in Liang. One of ordinary skill in the art would have been motivated to make this modification in order to have a set reference point in the blood vessel to compare to other regions of interests along the vessel between the multiple image data sets, and to determine any anomalies between the image data sets, either along the blood vessel within the same scan, or within the same region of interest at a separate scanning time (see col. 8, lines 37-67). 
Furthermore, regarding claim 19, Liang further teaches wherein the processing circuitry is further configured to execute instructions to use a bifurcation of a vessel of interest to control the user interface 
The motivation for claim 19 was shown previously in claim 18. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kadokura in view of Fukumoto and Yao, as applied to claim 1 above, and further in view of Hall et al. (US 20160331469 A1, published November 17, 2016), hereinafter referred to as Hall. 
Regarding claim 20, Kadokura in view of Fukumoto and Yao teaches all of the elements as disclosed in claim 1 above. 
Kadokura in view of Fukumoto and Yao teaches wherein processing circuitry is configured to execute instructions to cause the transducer to use one or more virtual apertures to acquire ultrasound data from around the vessel of interest. 
Whereas, Hall, in the same field of endeavor, expressly teaches wherein processing circuitry is configured to execute instructions to cause the transducer to use one or more virtual apertures to acquire ultrasound data from around the vessel of interest (see pg. 4, para. 0047 - "...the optical shape sensing catheter 102 permits a virtual ultrasound aperture to be translated along and rotated about the catheter 102 so long as the virtual aperture and image field of view remains within the ultrasound dataset..."). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing unit, as disclosed in Kadokura in view of Fukumoto and Yao, by having the transducer use a virtual ultrasound aperture, as disclosed in Hall. One of ordinary skill in the art would have been motivated to make this modification in order for the system to collect .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Saad et al. (US 20190015078 A1, published January 17, 2019 with a priority date of September 30, 2011) discloses an ultrasound system that performs optimal spectral Doppler imaging along the length of the blood vessel. 
Oraevsky (WO 2013067419 A1, published May 10, 2013) discloses a real-time ultrasound and photoacoustic system that provides blood hemoglobin and blood oxygenation levels in regions of interest to distinguish between healthy and abnormal tissues. 
Toji et al. (US 9357980 B2, published June 7, 2016) discloses an ultrasound diagnostic apparatus that detects a target blood vessel and verify the presence of plaque. 
Tanaka et al. (US 20190046153 A1, published February 14, 2019 with a priority date of June 13, 2014) discloses an ultrasonic apparatus that generates guide image data based on the cross-section position information and collection position information along the blood vessel. 
Azegami et al. (US 20150025380 A1, published January 22, 2015) discloses an ultrasound diagnosis apparatus that detects and quantifies thrombi present in the blood vessel. 
Chen et al. (US 10722209 B2, published July 28, 2020 with a priority date of January 18, 2018) discloses an ultrasound system that acquires a sequence of ultrasound image frames of a region of interest including the vessel over a predetermined time period.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/N.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793